DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150228107 A1; Zimmerman; Alvin D. (hereinafter Zimmerman) in view of US 20110153930 A1; Serizawa; Kazuyoshi et al. (hereinafter Serizawa)

Regarding claim 1, Zimmerman teaches A method for converting a first bitmap into a second bitmap, comprising: determining a first plurality of bits in the first bitmap corresponding to a particular bit in the second bitmap; (Zimmerman [0207] Referring now to FIG. 6, in some embodiments, the AtRE 210 may be digital logic circuitry comprising a multiplexer, AND gates, and an adder. Inputs to the AtRE 210 include: an n-bit input (cell address) and a 2.sup.n-bit input (block bitmap). The n-bit output (relative index) of AtRE 210 is defined by the truth table shown in FIG. 7. For purposes of explanation, n is 2. Expressed in the context of the conventions used in the present disclosure, a review of the truth table reveals that the AtRE 210 can produce at its output the position (relative index) of the dirty determining whether the first plurality of bits include a dirty bit as a unit of a processor line width; (Zimmerman  [0228] The "RtAE( )" process identifies the cell address XY_Position of the i.sup.th dirty bit (specified by L1_Relative_ptr) in the bitmap specified by Block_Level.sub.--1. In accordance with the present disclosure, in response to determining that the first plurality of bits include a dirty bit, setting the particular bit as a dirty bit; and in response to determining that the first plurality of bits do not include a dirty bit, setting the particular bit as a non-dirty bit. (Zimmerman [214] A bitmap that represents the cells of the grid is produced, and dirty bits in the bitmap are set for each corresponding cell that contains at least a portion of a triangle (i.e., the cell is dirty). [0700] At block 3312, the valid intersect distances (generated in block 3304) and valid intersect points (generated in block 3310) are used to identify a set of dirty cells that bound at least a portion of the triangle. Block 3312 determines the cell addresses of these dirty cells and sets dirty bits corresponding to the dirty cells.[0234] The block bitmap for a grid may be viewed as being both a "data structure" and a "pointer structure." The block bitmap is a data structure in the sense that each bit corresponds to a constituent cell in the grid, and indicates if the cell is dirty (`1`) or clean (`0`). The block bitmap is a pointer structure in the sense that the dirty bits in the bitmap point to the dirty cells of the grid. Moreover, the pointer structure is "relative" in that the position of a given dirty bit relative to the other dirty bits serves to identify an ordinal position of the given dirty bit among the dirty bits. Thus, for example, one may refer to the `first` dirty bit in a bitmap relative to the other dirty bits in that bitmap. The clean bits are not relevant in the context of viewing the bitmap as a pointer structure.  [266] this flag may be set (e.g., set to `1`) if the ray intersects a dirty cell, and set to `0` otherwise [0727] At block 3416, for each intersection point (ray crossing intersection) wherein bits marked as dirty in the first bitmap and bits marked as dirty in the second bitmap indicate dirty blocks on a source array of a local mirror drive in a data storage system; (Serizawa [0090] If the MPPK 210 executing the data process for the certain volume 250 is preliminarily determined and limited to one MPPK 210, the process of the volume 250 may be accelerated since communication with another one of the MPPKs 210 is not necessary and the control information necessary for the process may be stored in the local memory of the one MPPK 210. For example, if the local memory 212 is provided with information indicative of what address the dirty data (data written into the cache unit 223 and not yet destaged into the disk device 240) of the data of the volume 250 is located at or with a copied bitmap indicative of differential data in a local copy function described later, the process of the MPPK 210 accessing to these pieces of information can be accelerated.)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods in order to have a more efficient and accelerated way to store data/dirty bits (Serizawa [0001] The 
Corresponding system claim 7 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Zimmerman [76 and FIG.2] shows corresponding hardware components)
Corresponding product claim 13 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Zimmerman [76 and FIG.2] shows corresponding hardware and CRM abilities)  
Claims 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Serizawa and US 20130073826 A1; Tatara; Kohei (hereinafter Tatara)
Regarding claim 2, Zimmerman and Serizawa teach The method of claim 1, wherein determining whether the first plurality of bits include a dirty bit comprises: … sequentially determining… a dirty bit; and in response to determining that the second plurality of bits include a dirty bit, determining that the first plurality of bits include a dirty bit. (Zimmerman  [0228] The "RtAE( )" process identifies the cell address XY_Position of the i.sup.th dirty bit (specified by L1_Relative_ptr) in the bitmap specified by Block_Level.sub.--1. In accordance with the present disclosure, the index  ...principles of the present disclosure, the "RtAE( )" process identifies the "absolute" position of a dirty bit in the bitmap based on its "relative" position among the other dirty bits in the bitmap, and thus provides the corresponding cell address. The absolute position is absolute in the sense that it refers to the bit position within the bitmap among all the bits comprising the bitmap, both dirty bits and clean bits. As a convention, the bits will be read from left to right...In accordance with principles of the present disclosure, the "RtAE( )" process identifies the "absolute" position of a dirty bit in the bitmap based on its "relative" position among the other dirty bits in the bitmap, and thus provides the corresponding cell address. The absolute position is absolute in the sense that it refers to the bit position within the bitmap among all the bits comprising the bitmap, both dirty bits and clean bits. As a convention, the bits will be read from left to right. [0234] The block bitmap for a grid may be viewed as being both a "data structure" in response to determining that the first plurality of bits are aligned with the processor line width, determining whether a second plurality of bits of the first plurality of bits corresponding to the processor line width (Tatara  [0025] FIG. 14 is a drawing illustrating a configuration of an equal-length bit map indicating relationships between track numbers and record lengths in the tracks [0132] At step S1604, the command controller 211 refers to the definition table 1501 of the equal -length bit strings to determine whether the 
Corresponding system claim 8 is rejected similarly as claim 2 above
Regarding claim 3, Zimmerman and Serizawa teach The method of claim 1, wherein determining whether the first plurality of bits include a dirty bit comprises: reading a third plurality of bits including the first plurality of bits, (Zimmerman  [0228] The "RtAE( )" process identifies the cell address XY_Position of the i.sup.th dirty bit (specified by L1_Relative_ptr) in the bitmap specified by extracting the first plurality of bits from the third plurality of bits by performing a bitwise AND operation with a mask corresponding to the at least one of the start bit and the end bit; (Zimmerman  [0207] Referring now to FIG. 6, in some embodiments, the AtRE 210 may be digital logic circuitry comprising a multiplexer, AND gates, and an adder. Inputs to the AtRE 210 include: an n-bit input (cell address) and a 2.sup.n-bit input (block bitmap). The n-bit output (relative index) of AtRE 210 is defined by the truth table shown in FIG. 7. For purposes of explanation, n is 2. Expressed in the context of the conventions used in the present disclosure, a review of the truth table reveals that the AtRE 210 can produce at its output the position (relative index) of the dirty bit in the block bit map that is identified by the cell address relative to other dirty bits in the block bitmap. As will become more apparent in the discussion below, the AtRE 210 can realize a significant reduction is processing time during ray traversal. [0208] In an embodiment, the cell address may be a two-bit value and the block bitmap may be a four-bit value. In operation, the cell address selects a four-bit mask using a multiplexer (mux) that selects one of four four-bit values and outputs the selected four-bit value as four separate one-bit values. The selected mask is used to mask the block bitmap using the AND gates. The four bits of the resulting masked value are summed to produce a two-bit output, which as will be explained below may serve as a relative index. FIG. 7 shows a truth table for AtRE 210. [297,399-400, and 570] further elaborate)	and determining whether the extracted first plurality of bits include a dirty bit. (Zimmerman  [0228] The "RtAE( )" process identifies the cell address XY_Position of the i.sup.th dirty bit (specified by L1_Relative_ptr) in the bitmap specified by Block_Level.sub.--1. In accordance with the present disclosure, the index  ...principles of the present disclosure, the "RtAE( )" process identifies the "absolute" position of a dirty bit in the bitmap based on its "relative" position among the other dirty bits in the bitmap, and thus provides the corresponding cell address. The absolute position is absolute in the sense that it refers to the bit position within the bitmap among all the bits comprising the bitmap, both dirty bits and clean bits. As a convention, the bits will be read from left to right...In accordance with principles of the present disclosure, the "RtAE( )" process identifies the "absolute" position of a dirty bit in the bitmap based on its "relative" position among the other dirty bits in the bitmap, and thus provides the corresponding cell address. The absolute position is absolute in the sense that it refers to the bit position within the bitmap among all the bits comprising the bitmap, both dirty bits and clean bits. As a convention, the bits will be read from left to right. [0234] The block bitmap for a grid may be viewed as being both a "data structure" and a "pointer structure." The block bitmap is a data structure in the sense that each bit corresponds to a constituent cell in the grid, and indicates if the cell is dirty (`1`) or clean (`0`). The block bitmap is a pointer structure in the sense that the dirty bits in the bitmap point to the dirty cells of the grid. Moreover, the pointer structure is "relative" in that the position of a given dirty bit relative to the other dirty bits serves to identify an ordinal position of the given dirty bit among the dirty bits. Thus, for example, one may refer to the `first` dirty bit in a in response to determining that the first plurality of bits are not within the processor line width, determining whether a start bit of the first plurality of bits is aligned with the processor line width; in response to determining that the start bit of the first plurality of bits is not aligned with the processor line width, reading a third plurality of bits including the start bit of the first plurality of bits, the third plurality of bits corresponding to the processor line width; (Tatara  [0025] FIG. 14 is a drawing illustrating a configuration of an equal-length bit map indicating relationships between track numbers and record lengths in the tracks [0132] At step S1604, the command controller 211 refers to the definition table 1501 of the equal -length bit strings to determine whether the record length and the total number of records in the track 
Corresponding system claim 10 is rejected similarly as claim 4 above
Regarding claim 5, Zimmerman and Serizawa teach The method of claim 4, wherein determining whether the other bits include a dirty bit comprises: extracting the fifth plurality of bits from the sixth plurality of bits by performing a bitwise AND operation with a mask corresponding to the end bit; (Zimmerman  [0207] Referring now to FIG. 6, in some embodiments, the AtRE 210 may be digital logic circuitry comprising a multiplexer, AND gates, and an adder. and in response to determining that the fifth plurality of bits include a dirty bit, determining that the first plurality of bits include a dirty bit. (Zimmerman  [0228] The "RtAE( )" process identifies the cell address XY_Position of the i.sup.th dirty bit (specified by L1_Relative_ptr) in the bitmap specified by Block_Level.sub.--1. In accordance with the present disclosure, the index  ...principles of the present disclosure, the "RtAE( )" process identifies the "absolute" position of a dirty bit in the bitmap based on its "relative" position among the other dirty bits in the bitmap, and determining whether an end bit of a fifth plurality of bits in the other bits that are within the processor line width is aligned with the processor line width; in response to determining that the end bit of the fifth plurality of bits is not aligned with the processor line width, reading a sixth plurality of bits including the end bit of the fifth plurality of bits, the sixth plurality of bits corresponding to the processor line width; (Tatara  [0025] FIG. 14 is a drawing illustrating a configuration of an equal-length bit map indicating relationships between track numbers and record lengths in the tracks [0132] At step S1604, the command controller 211 refers to the definition table 1501 of the equal -length bit strings to determine whether the record length and the total number of records in the track match those of any one of the equal -length bit strings defined in the table 1501. If any one of the existing records created in the track has a different record length from those of the others, the track is for variable-length records. [0112] FIG. 14 exemplifies a configuration of a table 1401 for managing equal-length bit map indicating relationships between track numbers and record lengths in the tracks. [0155] At step S2004, the command controller 211 checks whether all of the tracks in the user data page are tracks for equal -length records with reference to the equal-length bit map 1401. If any of the tracks is not a track for equal-length records, 
Corresponding system claim 11 is rejected similarly as claim 5 above
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Serizawa and US 20140351456 A1 Bitar; Akram et al. (hereinafter Bitar)
Regarding claim 6, Zimmerman and Serizawa teach The method of claim 1, 			Zimmerman lacks explicitly teaching wherein the first bitmap is stored in a volatile memory and the second bitmap is stored in a non-volatile memory 				However Bitar help teach wherein the first bitmap is stored in a volatile memory and the second bitmap is stored in a non-volatile memory (Bitar [0032] Referring back to FIG. 2, when the proper conditions for synchronizing a secondary storage volume 140 are met, the data on the corresponding track of secondary storage volume 140 is updated to match that of the primary storage volume 120. It is determined whether the data is successfully copied to the corresponding track of secondary volume 140 (P240). If not, an error handling operation is desirably 
 Corresponding system claim 12 is rejected similarly as claim 6 above
Claim 14 is under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Serizawa, US 20190132415 A1;Viswanathan; Srinivasan et al., (hereinafter Visa) and US 20020099980 A1;Olarig, Sompong P. (hereinafter Olarig)
Regarding claim 14, Zimmerman and Serizawa teach The method of claim 1, further comprising: marking bits as dirty in the second bitmap			the combination lack explicitly and orderly teaching marking bits as dirty in the second bitmap in response to write requests received from an application; and additionally marking bits as dirty in the first bitmap in response to write requests received from the application while a transport channel between the local mirror drive and a remote mirror drive is broken.								Visa helps teach marking bits as dirty in the second bitmap in response to write requests received from an application; (Visa [0134] So, an in-memory bitmap is maintained, called as “wback_bitmap”, in each VE, which is large enough additionally marking bits as dirty in the first bitmap in response to write requests received from the application while a transport channel between the local mirror drive and a remote mirror drive is broken. (Olarig [0027] Downshifting may occur when the target detects a parity error on the combination of the upper 32-bit address/data ...during a previous write transaction to the target in which the target determined that the upper bus had a parity error. The parity error on the upper bus may have been caused by a faulty signal line in the upper bus, a faulty receiver in the target, or a faulty driver in the initiator. [28] bit in the target's command register may have been set during a previous write transaction to the target in which the target determined that the lower bus had a parity error. The parity error on the lower bus may have been caused by a faulty signal line in the lower bus, a faulty receiver in the target, or a faulty driver in the initiator.)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Olarig in order to help better identify faulty/broken channel/lines (Olarig [0027] Downshifting may occur when the target detects a parity error on the combination of the upper 32-bit address/data ...during a previous write transaction to the target in which the target determined that the upper bus had a parity error. The parity error on the upper bus may have been caused by a faulty signal line in the 
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (pages 8-12):  Examiner’s response:- Applicant’s arguments, filed 1/6/2022, with respect to the rejection(s) of under 35 USC § 102/103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110153930 A1; Serizawa; Kazuyoshi et al.  (Serizawa) for the independent claim amendments. US 20190132415 A1;Viswanathan; Srinivasan et al. (Visa) and US 20020099980 A1;Olarig, Sompong P. (Olarig) are used to teach new claim 14. The examiner recommends bringing in language to further elaborate on how the first bitmap is being diagnosis and converted, more details on the process and parameters used for the conversion of the first bitmap into a second bitmap.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183